internal_revenue_service number release date index number ------------------------------------------ ----------------------------------------------------- -------------------------------- ----------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------- id no ------------- telephone number --------------------- refer reply to cc ita b05 plr-139411-09 date date do ----------------------ty ------- do ----------------------ty ------- legend taxpayer ------------------------------------------------- parent ------------------------------------------ division ------------------------------- division -------------------------- trade ------------------------------------------------------------------------------------------------------- ----------------------------------- trade ------------------------------------------------------------------------------------------------------- year ------- year ------- year ------- year ------- date ------------------ date ----------------------- date --------------------------- date --------------------------- date --------------------------- agency ----------------------------------------- ship f ------------------------------ state ---------- contract a ------------------------------------------- contract b -------------------------------------------- contract modification a-1 ------------------------------------------------------------------------------- w percent ----------------- x percent ----------------- y percent -------------------- z percent --------------- plr-139411-09 dear ------------------ in a letter dated date you requested a private_letter_ruling on behalf of taxpayer under revproc_2009_1 on date you submitted additional information with respect to contract a and contract b which taxpayer entered into on date and on date respectively you requested the following rulings that under sec_1_460-1 of the income_tax regulations contract a and contract b are not aggregated so as to be treated as a single contract that under sec_708 of the american_jobs_creation_act_of_2004 publaw_108_357 jobs_act the construction commencement_date of contract b did not occur before date when taxpayer entered into contract b that contract b is a qualified_naval_ship_contract under sec_708 of the jobs_act that for five taxable years beginning with year the proper method for taxpayer to determine the taxable_income from contract b is the percentage-of- completion capitalized-cost method pccm with percent of contract income determined under the percentage-of-completion method pcm and with the remaining percent of contract income determined under the completed_contract_method ccm and that in the event the service makes the requested rulings on the four issues above it will not constitute a change in accounting_method for taxpayer to file an amended_return for year to implement those rulings facts taxpayer wholly owned by parent is a member_of_an_affiliated_group of corporations with parent as its common parent that files consolidated federal_income_tax returns taxpayer's business is conducted through two separate operating divisions namely division and division division is engaged in trade division is engaged in trade prior to the close of year taxpayer was engaged in only one trade_or_business that of division prior to the enactment of sec_460 of the internal_revenue_code in taxpayer then unaffiliated with parent used the ccm to account for all items of income and expenses from its long-term_contracts for long-term_contracts entered into after the effective date of sec_460 as originally enacted taxpayer used the pccm as then plr-139411-09 required under sec_460 in year for the first time taxpayer entered into commercial shipbuilding contracts that it expected to complete within years for year and subsequent taxable years taxpayer used the pccm to determine the taxable_income from those commercial shipbuilding contracts with percent of contract income determined under pcm and with the remaining percent of contract income determined under ccm in year parent acquired all of taxpayer's outstanding_stock and began including taxpayer in its consolidated federal_income_tax returns in year taxpayer entered into contract a with agency agency is an acquisition arm of the united_states navy under contract a taxpayer was required to perform design work long lead time materials procurement advance construction of components and engineering services all relating to a ship ship f contract a also provided options exercisable by agency for additional work in the same categories contract a neither required the construction of ship f nor obligated either party to enter into such a contract as of date congress had not appropriated the funds necessary for construction and delivery of a complete ship contract a was a cost-reimbursement-type contract with a fixed-fee structure in which the amount of the fixed fee was calculated as a percentage of allowable costs with the fee percentage rate varying according to the category of work the fixed fee percentages ranged between w percent and x percent in addition contract a provided for various incentive fee arrangements and fee reduction possibilities linked to taxpayer’s performance between date and date contract a underwent numerous modifications most of which reflected agency's exercise of the options provided in that contract in contract modification a-1 dated date the parties added a new category of advance construction work in subsequent modifications that occurred between date and date taxpayer and agency increased the funding for the advance construction category and agreed that the increased funding and any costs incurred against it would be transferred to the ship construction_contract when and if awarded in year taxpayer entered into contract b with agency contract b required taxpayer to construct ship f and deliver the vessel with on board repair parts to agency on date taxpayer will construct ship f at its plant located in state pursuant to modifications to contract a and terms of contract b certain funding increases and costs incurred under contract a were transferred to contract b unlike in contract a the pricing structure of contract b consisted of cost- reimbursement and an incentive fee regime upon completion of the contract if the total actual allowable cost of completing ship f is less than the target cost taxpayer will be entitled to an additional fee if the total actual allowable cost of completing ship f is greater than the target cost taxpayer's fee will be reduced in no event may plr-139411-09 taxpayer's fee be greater than y percent of the target cost or less than z percent of the target cost in addition to the basic incentive fee described contract b provides for various incentive fee arrangements for strong performance in accordance with the federal acquisition regulations taxpayer expects that agency will issue dd form_250 on date when taxpayer delivers the completed ship f taxpayer represents that dd form_250 constitutes a standard letter of acceptance in delivery and acceptance of hardware produced for the department of defense the dd form_250 is issued to provide evidence of government contract quality assurance at origin or destination and to provide evidence of acceptance at origin or destination c f_r ch app f f-103 a for year and all relevant taxable years thereafter taxpayer used pcm to take into account the portions of contract a relating to the advance construction of components parent filed its consolidated federal_income_tax return for year after taxpayer submitted the request for a letter_ruling on that consolidated_return taxpayer used pcm to determine the taxable_income from contract b law and analysis ruling_request applicability of the aggregation rules sec_460 of the internal_revenue_code generally requires taxpayers to determine the taxable_income from long-term_contracts under pcm for purposes of federal income_taxation the term 'long-term contract' means any contract for the manufacture building installation or construction_of_property if such contract is not completed within the taxable_year in which such contract is entered into sec_460 sec_1_460-1 of the income_tax regulations promulgated under sec_460 of the code provides that to reflect income clearly the commissioner or a taxpayer may treat one agreement as two or more contracts and two or more agreements as one contract in general the taxpayer must determine whether to sever an agreement or to aggregate two or more agreements based on the facts and circumstances known at the end of the contracting year sec_1_460-1 of the income_tax regs under sec_1_460-1 of the income_tax regulations whether to aggregate two or more agreements into one contract depends on two factors pricing and a reasonable businessperson's behavior regarding pricing two or more agreements will not be aggregated into one contract in the absence of interdependent pricing of items in the separate agreements the regulations further provide that a single price negotiation for similar items ordered under one or more agreements indicates that the items are interdependently priced see sec_1_460-1 of the income_tax regs plr-139411-09 regarding the expected behavior of a reasonable businessperson the regulations provide that two or more agreements may not be aggregated into one contract unless a reasonable businessperson would not have entered into one of the agreements for the terms agreed upon without also entering into the other agreement s sec_1_460-1 of the income_tax regs analyzing the reasonable businessperson standard requires an analysis of all facts and circumstances of the business arrangement between the taxpayer and the customer id for purposes of applying the reasonable businessperson factor the taxpayer's expectation that the parties would enter into another agreement when agreeing to the terms contained in the first agreement is not relevant id examples and of sec_1_460-1 contain applications of the aggregation rule to taxpayers entering into multiple agreements example deals with two agreements each for construction of a submarine which were the result of a single negotiation treated separately one of the contracts will result in a substantial loss to the taxpayer- contractor while the other will produce a substantial profit because the pricing of the two agreements was interdependent and because a reasonable businessperson would not have entered into one agreement without entering into the other aggregation is required see sec_1_460-1 ex of the income_tax regs in contrast example analyzes a situation where two agreements each for manufacture of a certain type of military aircraft are negotiated two years apart the pricing under each agreement reflects the taxpayer-contractor's expected total cost of manufacturing the aircraft as ordered the risks and opportunities associated with the agreement and other factors considered relevant and is expected to result in a profit to the taxpayer-contractor because the pricing of each agreement standing alone is independent from that of the other and because a reasonable businessperson would have entered into the first agreement without regard to the other aggregating the two agreements into one contract is not permitted it is irrelevant to application of the aggregation rule that in the year when it enters into the first agreement the taxpayer- contractor anticipates to receive additional orders for the same type of aircraft over the next few decades see sec_1_460-1 ex of the income_tax regs the relationship between contract a and contract b is akin to that of the two agreements described in example of sec_1_460-1 of the income_tax regulations first the pricing arrangements of contract a and of contract b were independent and not interdependent contract a provided for primarily a fixed fee arrangement although it did contain some incentive fee provisions in contrast contract b provided for a pricing structure based on an incentive fee formula and contained no fixed fee provision the pricing structure of each contract which is based on the costs expected to be incurred under that contract only was independent from the pricing structure of the other contract in addition the interval of more than four years between the execution of the two contracts and the absence of congressional authorization for the construction plr-139411-09 of a complete ship as of date both indicate that contract a and contract b were negotiated separately second contract a and contract b each have provided or are expected to provide taxpayer with a reasonable profit with a fixed fee structure in place a reasonable businessperson would have entered into contract a without entering into contract b conversely with a floor to the fee set at z percent of the total actual costs a reasonable businessperson would have entered into contract b without entering into contract a in sum the two agreements are independently priced and a reasonable businessperson would have entered into one contract without regard to the other accordingly we hold that contract a and contract b should not be aggregated so as to be treated as a single contract for federal_income_tax purposes ruling_request construction commencement_date sec_708 of the jobs_act requires that the taxable_income from a qualified_naval_ship_contract be determined by a method identical to that used in the case of a qualified_ship_contract for the five taxable_year period beginning with the taxable_year in which the construction commencement_date occurs sec_708 qualified ship contracts are reported under pccm or pcm under pccm percent of contract income is reported using pcm with the remaining percent reported under the taxpayer’s exempt method eg ccm for purposes of sec_708 of the jobs_act a qualified_naval_ship_contract is any contract or portion thereof to construct a ship or a submarine in the united_states for the federal government if the taxpayer reasonably expects the acceptance date will occur no later than years after the construction commencement_date sec_708 the term 'acceptance date' means the date year after the date on which the federal government issues a letter of acceptance or other similar document for the ship or submarine sec_708 the term 'construction commencement date' means the date on which the physical fabrication of any section or component of the ship or submarine begins in the taxpayer's shipyard sec_708 sec_708 of the jobs_act applies to contracts for the manufacture of ships or submarines if the construction commencement_date occurs after the enactment_date date sec_708 construing the term construction commencement_date as a date that can precede the date a taxpayer enters into a contract for the manufacture of a ship or submarine would render sec_708 inadministrable in the case of a qualified naval shipbuilding contract sec_708 permits use of the pccm for five taxable years beginning with the taxable_year including the construction commencement_date prior to entering into a qualified naval shipbuilding contract a taxpayer cannot determine whether it has a qualified naval shipbuilding contract eligible for the special method the taxpayer also could lack information necessary to estimate the contract_price and costs to be reported under the method in sum construing the term construction commencement_date as a plr-139411-09 date that can precede the date a contract for the manufacture of a ship or submarine is entered into would require taxpayers to begin using the pccm before they can determine whether they are eligible to use the method and before they have the contract_price and cost information necessary to apply the method it is improbable that congress intended to create a provision that is impossible for taxpayers to comply with and unreasonable for the service to enforce in construing a statute courts have recognized that a statute is to be read as a whole since the meaning of statutory language plain or not depends on context 502_us_215 congress employed the term construction commencement_date in the context of requiring taxpayers to use specified methods_of_accounting for income from qualified naval ship contracts the context in which the term is employed indicates that the construction commencement_date must occur after a taxpayer has entered into a qualified_naval_ship_contract accordingly we hold that the construction commencement_date of contract b did not occur before date when taxpayer entered into that contract ruling_request qualified_naval_ship_contract contract b obligates taxpayer to construct a complete ship for the united_states navy an instrument of the federal government taxpayer will construct ship f in state and is required to deliver the completed ship f on date on date taxpayer expects agency to issue a dd form_250 as evidence of acceptance thus the first anniversary of the anticipated issuance of the dd form_250 will fall on date date therefore is the acceptance date of the ship within the meaning of sec_708 of the jobs_act because the construction commencement_date occurred on date when taxpayer entered into contract b the acceptance date is expected to occur no later than nine years after the construction commencement_date accordingly contract b satisfies the requirements of a qualified_naval_ship_contract set forth in sec_708 of the jobs_act ruling_request applicability of the pccm sec_708 of the jobs_act refers to the method_of_accounting used in the case of a qualified_ship_contract under section b of the revenue_act_of_1987 pub_l_no taxpayers may use pccm to determine the taxable_income from qualified ship contracts sec_1_460-2 of the income_tax regulations moreover permits use of pcm a taxpayer using the pccm determines the income from a long-term_contract using the pcm for the applicable_percentage of the contract and its exempt for purposes of accounting for long-term_contracts a qualified_ship_contract is any contract to construct not more than ships in the united_states if i such ships will not be constructed directly or indirectly for the federal government and ii the taxpayer reasonably expects to complete such contract within years of the contract_commencement_date revenue_act_of_1987 pub_l_no b b see also sec_1_460-2 of the income_tax regs plr-139411-09 contract method for the remaining percentage of the contract for a qualified_ship_contract the applicable_percentage i sec_40 percent see sec_1_460-4 of the income_tax regs prior to the enactment of sec_460 taxpayer established the ccm as its method_of_accounting for items attributable to long-term_contracts in years following the enactment of sec_460 taxpayer continued to use the ccm to account for portions of long-term_contracts exempt from the pcm use requirement for instance taxpayer accounted for items relating to qualified ship contracts that it entered into in year and thereafter by using the pccm with the ccm as the method used for the percent exempt portions taxpayer's proper method_of_accounting for qualified ship contracts is the pccm accordingly for taxable years beginning with year the proper method to determine taxpayer's taxable_income from contract b is the pccm ruling_request implementation of the present letter_ruling by filing an amended_return sec_446 provides that a taxpayer may not change its method_of_accounting without first obtaining the commissioner's consent to make the change sec_1 e i of the income_tax regulations further provides that c onsent must be secured whether or not such method is proper or is permitted under the code or the regulations thereunder see also dollar_figure of revproc_2002_18 2002_1_cb_678 revrul_90_38 1990_1_cb_57 concludes that a taxpayer adopts an erroneous method_of_accounting when it files the second consecutive return using that method the revenue_ruling holds that the taxpayer may not without the commissioner's consent retroactively change from an improper to a proper method_of_accounting by filing an amended_return even if the period of limitations for the first year for which the improper method was used remains open see also dollar_figure of revproc_2002_18 as noted earlier taxpayer had not obtained the commissioner's consent to change its exempt method_of_accounting from the ccm to the pcm for year accordingly taxpayer was required by sec_446 to continue to use the ccm as its exempt_contract_method in year thus pcm was an improper method_of_accounting for contract b in year nonetheless taxpayer used the pcm to account for contract b on its consolidated federal_income_tax return for year because pcm was an improper method used for only one taxable_year it has not been adopted as the method_of_accounting for qualified naval shipbuilding contracts accordingly under the principle underlying revrul_90_38 taxpayer may file an amended_return for year to implement the rulings herein such an amended_return will not constitute a change in accounting_method plr-139411-09 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referred to in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling the rulings contained in this letter are based upon information and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely john m aramburu senior counsel branch office of associate chief_counsel income_tax accounting enclosures cc
